Citation Nr: 1025977	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-34 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 50 
percent for
posttraumatic stress disorder.  

2.	Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Louisville, Kentucky in which the RO granted service 
connection for posttraumatic stress disorder with depressive 
disorder ("PTSD") and assigned a 50 percent evaluation 
effective from August 30, 2002.  After additional evidence was 
associated with the claims file, the RO assigned the appellant a 
temporary total evaluation of 100 percent effective August 4, 
2004 because of hospitalization over 21 days. See April 2007 
rating decision.  In that same decision, the RO assigned a 50 
percent evaluation for the appellant's service-connected PTSD 
from October 31, 2004. Id.; see also rating decision dated in 
October 2007 (the RO assigned a 100 percent temporary evaluation 
from June 26, 2007 and a 50 percent evaluation from August 1, 
2007).  The appellant, who had active service from May 1966 to 
April 1968, appealed the assignment of a 50 percent rating for 
his service-connected PTSD to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified during a video conference hearing before 
the undersigned Veterans Law Judge in October 2009.  At that 
time, the appellant submitted additional evidence in support of 
his increased rating PTSD claim, with a waiver of initial RO 
review. October 2009 BVA hearing transcript, p. 2; October 2009 
statement in support of claim.  He also appears to have raised a 
claim of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities ("TDIU"). Id., 
pgs. 6-8; Rice v. Shinseki, 22 Vet. App. 447 (2009).  


For the record, new evidence submitted by the appellant was also 
associated with the claims file in December 2009.  This evidence 
appears to raise the question of whether the appellant is seeking 
service connection for sleep apnea and/or morbid obesity 
secondary to his service-connected PTSD.  In light of this 
evidence and potential claims, the Board REFERS these matters to 
the RO for consideration and appropriate action.  

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claims on appeal is 
necessary.  As such, these claims are hereby REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, DC.  
The RO will contact the appellant and inform him that further 
action is required on his part.  


REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to an initial disability rating 
in excess of 50 percent for PTSD and TDIU discloses a need for 
further development prior to final appellate review.  

Initially, the Board observes that there appears to be 
outstanding medical records pertinent to the above-referenced 
claims that should be associated with the claim file prior to a 
merits adjudication of this appeal.  In this regard, the 
appellant testified during his October 2009 BVA hearing that he 
was currently receiving weekly medical treatment in association 
with his diagnosis of PTSD from a Vet Center in Lexington, 
Kentucky. October 2009 BVA hearing transcript, pgs. 3-4, 12.  A 
review of the evidence in the claims file indicates that the 
appellant has sought treatment over the last several years from 
two (2) Vet Centers, one in Kentucky and the other in West 
Virginia. See May 2008 letter from the Huntington Vet Center.  
While letters from these Vet Centers dated in May 2008, March 
2009, October 2009 and November 2009 discuss the appellant's 
active participation in treatment since April 2007, the most 
recent medical records contained in the claims file from the Vet 
Centers appear to be dated in April 2007. See private medical 
records.  Since the Veterans Claims Assistance Act of 2000 
("VCAA") requires VA make reasonable efforts to obtain relevant 
records that the claimant has adequately identified and 
authorized VA to obtain (38 U.S.C.A. § 5103A), the Board has a 
duty to remand the appellant's PTSD claim in order for the RO to 
obtain the outstanding medical records referenced above.  

In addition to the foregoing, the Board observes that the 
appellant testified during his October 2009 BVA hearing that he 
had been hospitalized earlier that month in relationship to his 
service-connected PTSD; and that his Global Assessment of 
Functioning ("GAF") score was currently 45. October 2009 BVA 
hearing transcript, p. 3; see also October 2009 letter from the 
Vet Center.  A review of the medical evidence in this case 
reveals that the appellant's last VA examination in relationship 
to his service-connected PTSD took place in July 2008. See July 
2008 VA examination report.  At that time, the appellant was 
diagnosed with chronic PTSD and depressive disorder nos, and 
assigned a GAF score of 50. Id.  Since that examination, the 
appellant is noted to have returned to the Lexington, Kentucky 
Vet Center in March 2009 (he had previously received treatment at 
the Huntington Vet Center) "to address recurrent issues with 
emotional challenges associated with chronic PTSD[] symptoms"; 
and was seen in the emergency department of a private medical 
center for complaints of depression and suicidal thoughts. See 
March 2009 letter from the Vet Center; October 2009 private 
medical record.  Additionally, a letter from the Lexington Vet 
Center associated with the claims file subsequent to the 
appellant's BVA video conference hearing references the 
appellant's poor retention of behavioral health techniques and 
strategies; and the therapist's concern that the appellant "may 
continue to regress if inpatient treatment is not facilitated." 
See October 2009 letter from the Vet Center.  

In light of the appellant's previous assertions that he believes 
that his PTSD is severe (see, e.g., statement dated in November 
2007), the appellant's testimony and the medical evidence of 
record, it appears to the Board that a medical question has been 
presented as to whether the appellant's service-connected PTSD 
has increased in severity since his July 2008 VA examination.  As 
such, the Board finds that a new VA examination is warranted.  
Although the mere passage of time does not necessarily require 
that a VA examination be rescheduled, where the evidence of 
record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  

Finally, the Board notes that the appellant testified during his 
October 2009 BVA hearing that he has not worked in approximately 
the last eight (8) to ten (10) years; and that he associates his 
lack of employment with his PTSD symptomatology. October 2009 BVA 
hearing transcript, pgs. 6-8.  The Board views the appellant's 
testimony in terms of unemployability as a claim of entitlement 
to a TDIU.  In this regard, the Board notes that in Rice v. 
Shinseki, supra, the United States Court of Appeals for Veteran's 
Claims (the "Court") held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court essentially stated that a request for total disability 
rating, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  Id. at 
453-54.  As such, the issue is properly before the Board and 
should be adjudicated by the RO on remand.

Accordingly, the case is REMANDED for the following actions:

1.	In regards to the appellant's claims, 
the RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The RO should specifically 
afford the appellant and his 
representative the opportunity to submit 
additional argument and evidence and to 
request a hearing on the claim for a 
total disability rating for compensation 
based on individual unemployability.  


2.	The RO should contact the appellant and 
request that he provide medical 
authorizations for medical records dated 
after April 2007 pertaining to his 
treatment at the Huntington, West 
Virginia Vet Center and the Lexington, 
Kentucky Vet Center referenced in his 
claims file and during his October 2009 
BVA hearing, as well as authorizations 
for any additional outstanding treatment 
records pertaining to his PTSD claim not 
already contained within the claims 
file.  After obtaining the 
authorizations, the RO should attempt to 
associate these medical records with the 
claims file.  The appellant should also 
be informed, in the alternative, that he 
may obtain these records himself and 
submit them to the RO.  

3.	After obtaining the above-referenced 
records, the RO should afford the 
appellant a VA examination in order to 
assess the current severity of his PTSD; 
and to also obtain a medical opinion as 
to whether the appellant's PTSD 
symptomatology has worsened in severity 
since his July 2008 VA examination.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file (to include 
the appellant's statements of record, 
any lay statements or testimony of 
record, VA medical records and private 
medical records) was in fact made 
available for review in conjunction with 
the examination.  The examination report 
should include a description of the 
appellant's symptoms, clinical findings 
and associated social and industrial 
impairment that has been and is 
attributed to his service-connected 
PTSD.  In providing the requested 
medical opinions, the examiner should 
provide medical findings in terms 
consistent with the current criteria for 
rating mental disorders under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, should 
assign a Global Assessment of 
Functioning score, and should explain 
the meaning of the numerical score 
assigned to the appellant's PTSD.  All 
findings should be reported in detail 
accompanied by a complete rationale.  
The examiner should ensure that all 
testing deemed necessary is accomplished 
to assess the appellant's employment 
history, educational background, and 
day-to-day functioning.  

4.	After the above is completed, the RO 
should readjudicate the appellant's 
claim for an increased rating for PTSD 
and adjudicate the claim for a total 
disability rating for compensation based 
on individual unemployability (TDIU).  
If either the increased schedular rating 
or the TDIU is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case ("SSOC") on these issues.  
The SSOC should include a citation to 38 
C.F.R. §§ 3.340, 3.341, and 4.16 and a 
discussion of how those regulations 
affects VA's decision with regard to a 
TDIU.  The RO should allow appropriate 
time for the appellant or his 
representative to respond to the SSOC 
and then return the matter to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


